_____________

                                   No. 95-4016SI
                                   _____________

John Barry Davis,                        *
                                         *
                   Appellant,            *   Appeal from the United States
                                         *   District Court for the Southern
     v.                                  *   District of Iowa.
                                         *
Thomas E. Hundley,                       *   [UNPUBLISHED]
                                         *
                   Appellee.             *
                                   _____________

                             Submitted:    May 17, 1996

                               Filed: May 22, 1996
                                   _____________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     John Barry Davis appeals the district court's denial of his 28 U.S.C.
§ 2254 petition.        Davis contends the evidence is insufficient to support
his convictions for burglary and theft.       He also contends his trial counsel
provided ineffective assistance.          Discussion of the issues presented by
this appeal will serve no useful purpose.          We have carefully considered
Davis's contentions and find them to be without merit.           We thus affirm
Davis's convictions.       See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.